J-S52037-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    MICHAEL ANDREW KONETSCO                    :
                                               :
                      Appellant                :       No. 2068 MDA 2016

           Appeal from the Judgment of Sentence December 3, 2014
             In the Court of Common Pleas of Cumberland County
             Criminal Division at No(s): CP-21-CR-0000046-2014

BEFORE:      GANTMAN, P.J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                        FILED SEPTEMBER 15, 2017

        Appellant, Michael Andrew Konetsco, appeals nunc pro tunc from the

judgment of sentence entered in the Cumberland County Court of Common

Pleas, following his jury trial conviction for one count of possession with the

intent to deliver a controlled substance (“PWID”).1 We affirm.

        In its opinion, the trial court accurately set forth the relevant facts and

procedural history of this case.         Therefore, we have no reason to restate

them.

        Appellant raises one issue for our review:

           WHETHER THE EVIDENCE WAS SUFFICIENT TO CONVICT
           FOR UNLAWFUL POSSESSION OF A CONTROLLED
           SUBSTANCE WITH INTENT TO DELIVER?


____________________________________________


1
    35 P.S. § 780-113(a)(30).
J-S52037-17


(Appellant’s Brief at 3).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Christylee L.

Peck, we conclude Appellant’s issue merits no relief. The trial court opinion

comprehensively discusses and properly disposes of the question presented.

(See Trial Court Opinion, filed February 16, 2017, at 6-9) (finding: Appellant

accepted delivery of FedEx package from Texas (considered “source state”

for drugs) containing approximately one pound of marijuana; police officer,

who was disguised as FedEx deliveryman, testified that Appellant said he

had been waiting for package to arrive; following his arrest, Appellant

initially told police he expected package to contain guacamole; when police

officer pointed out that guacamole must be refrigerated, Appellant changed

his story and said he expected to receive chocolate and toffee for his

cheesecake business; Commonwealth presented evidence that Appellant had

sent $4,100.00 money order to person in Texas several days earlier, which

is more consistent with price of approximately one pound of marijuana;

Commonwealth’s expert testified amount of marijuana recovered from FedEx

package is uncommon for personal use and is more commonly broken down

for sale and delivery in smaller quantities; upon execution of search warrant,

police seized from Appellant’s home scale and numerous empty pill bottles

missing labels, which are items consistent with sale and drug delivery; text

messages in Appellant’s phone also demonstrated narcotics trafficking;


                                    -2-
J-S52037-17


evidence   was    sufficient   to   support   Appellant’s   PWID    conviction).

Accordingly, we affirm on the basis of the trial court’s opinion.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2017




                                      -3-